United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-4392
                      ___________________________

                           David William Engstrom

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Doc Holladay, Sheriff, Pulaski County Sheriff’s Office; Randy Morgan, Jail
  Administrator, Pulaski County Sheriff’s Office; Bobbie Townsend, Captain,
       Pulaski County Sheriff’s Office (originally named as Townsend)

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                         Submitted: December 7, 2017
                           Filed: January 2, 2018
                               [Unpublished]
                               ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       David Engstrom appeals the district court’s1 adverse grant of summary
judgment in his pro se 42 U.S.C. § 1983 action, which alleged that his constitutional
rights were violated in pretrial detention after another detainee signed him up to fast
during Ramadan. Having reviewed the record and the parties’ arguments on appeal,
we find no error warranting reversal. See Peterson v. Kopp, 754 F.3d 594, 598 (8th
Cir. 2014) (de novo review). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the recommendation of the Honorable Beth Deere,
United Stages Magistrate Judge for the Eastern District of Arkansas.

                                         -2-